Citation Nr: 0735604	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  95-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1964 
and September 1964 to August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1993 and January 
2003 by the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's back disorder has been medically attributed 
to service.

2.  The veteran's neck disorder has been medically attributed 
to service.

3.  The veteran's bilateral knee disorder has been medically 
attributed to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have been met.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for service connection for a neck disorder 
have been met.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for service connection for a bilateral knee 
disorder have been met.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for bilateral 
knee, back, and neck disorders.  The record reflects that the 
RO has provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claims, 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As such, there is no further need to discuss compliance with 
the duties to notify and assist.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service personnel records indicate that the veteran completed 
Airborne Training, received a Parachute Badge, and was a 
parachute pack maintenance and air delivery person and 
parachute pack assistant from February to September 1965.  A 
jump record could not be located, but the Board finds that 
the evidence sufficiently indicates that the veteran did 
jumps.  

National Guard records indicate that the veteran injured his 
back in July 1964.  See National Guard Line of Duty records.  
The records note that x-ray images were negative for fracture 
or other structural changes, and the veteran was assessed 
with low back sprain.  The records indicate that the injury 
was found to have occurred in the line of duty.  A subsequent 
July 1964 enlistment exam record reports normal findings for 
the spine and lower extremities.  A September 1964 service 
medical record reports that the veteran was assessed with a 
pulled back muscle (the veteran had right paraspinal spasm).  
November 1965 service medical record reports the veteran's 
complaints of muscle spasms in the posterior trunk and back 
pain.  No assessment was reported.  An August 1966 service 
medical record reports muscle spasm in the back.  The back 
was found "normal," however, and no assessment was 
reported.  A January 1968 service medical record reports the 
veteran's history of low back discomfort after lifting mail 
bins.  The veteran was assessed with low back strain.  A 
March 1968 service medical record reports the veteran's 
complaints of a back and right flank ache for 2.5 days.  

February 1965 service medical records report the veteran's 
history of right knee pain, clicking, swelling, and 
collapsing.  The veteran denied a problem with the other 
knee.  A physical exam was negative beyond slight tenderness 
over the medial aspect of the joint line.  The veteran was 
initially assessed with torn lateral meniscus or degenerative 
bursitis and provided physical therapy.  X-ray images were 
negative for any abnormality, and the follow-up record 
(dating 10 days after the initial assessment) reports an 
assessment of probable fat pad injury.  A March 1965 record 
reports that the knee was improved although it still felt 
tight when he twisted.  There was no collapse or lock.  The 
record notes that the veteran was ordered to continue 
physical therapy.  

The August 1968 separation exam record reports normal 
findings for all systems.  The examination appears cursory, 
however, since items noted on the enlistment examination, 
such as a 0.5 inch identifying body mark, were not noted on 
separation and no hearing test was conducted.

Post-service medical records dating from 1981 report the 
veteran's history of knee, back, and neck pain since service.  
See, e.g., September 1982 and March 1993 VA examination 
records; May 1981, May 1982, August 1983, February 1985, 
November 1992, and March 1993 VA treatment records.  The 
veteran has also submitted lay statements from former co-
workers, to include a registered nurse, who reported that 
they recall the veteran having neck, back, and knee pains and 
problems while they worked with him from 1970 to 1985.  

Medical records note assessments of degenerative joint 
disease (of the knees, cervical, thoracic, and lumbar 
spines), cervical and lumbar discogenic disease with cervical 
discectomy, and torn cartilages in bilateral knees  See, 
e.g., March 1993 VA examination record.  February 1998 x-ray 
records report findings of disc narrowing in the cervical 
spine, "probably due to old trauma," and disc narrowing in 
the thoracic and lumbar spines, "probably due to old trauma 
or degenerative disk disease."  The x-ray images also showed 
a small osteophyte in the left knee, which was interpreted as 
"probably due to old trauma", and a right calcific density 
in the right knee, interpreted as "probably due to old 
avulsion fracture or trauma."  No trauma or injury to the 
neck, back, or knees is reported in the post-service medical 
records.  A February 1998 VA examiner opined that the 
veteran's "pains [(no disability was assessed during the 
examination)] were probably not related to" an in-service 
injury.  

A VA examination was accomplished in September 2006.  The VA 
examiner reviewed the claims folder and opined that, based on 
the veteran's history and the fact that he was a paratrooper 
(which could cause trauma to the joints), it was at least as 
likely as not that the degenerative changes to the knees, 
neck, and back, were secondary to service-related duties.  In 
giving this opinion, the examiner noted that there were very 
few references to back and knee pain in the claims folder.  

The Board points out that the examination report appears to 
be fairly thorough and thought out.  Despite this, the RO 
decided that an addendum was necessary because, in their 
view, the examiner's opinion was not supported by any facts, 
despite the above-noted explanation given by the examiner.  
In any event, an addendum was thereafter received in October 
2006, and the VA examiner stated that "given no 
documentation in the medical records of specific injuries to 
the neck, back and knees during military service, it is less 
likely than not that the veteran's conditions are secondary 
to or related to military service."  The examiner stated 
that the lack of documentation of specific injury in-service 
made any positive nexus opinion speculative.  

Finally, the veteran's private physician has submitted 
statements asserting that the veteran's cervical disorder 
results from service, and a March 2007 treating 
chiropractor's statement reports the chiropractor's beliefs 
that although it is "in light of [the] x-ray findings [and 
the veteran's] history [of pain from in-service jumps]," [it 
was his] professional opinion that there is a direct 
relationship" between the in-service pain and the veteran's 
current neck, back, and knee disabilities.  

38 C.F.R. § 3.303(a) states that "service connection must be 
considered on the basis of the places, types and 
circumstances of his service."  The evidence of record 
indicates in-service treatment for knee and back pains, in-
service jumps, and current knee, back, and neck disabilities, 
dating from at least 1981 with no evidence of intercurrent 
causes, which have been related to service.  Although the 
evidence of record includes negative nexus opinions, the 
Board finds that the evidence is in equipoise as to whether 
the veteran's current disabilities are causally related to 
service.  In such circumstances, the benefit of the doubt 
goes to the veteran; consequently, service connection is 
granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a bilateral knee disability is 
granted.  

Service connection for a neck disorder is granted.

Service connection for a back disorder is granted.


REMAND

Further development is needed on the claim of service 
connection for tinnitus.  The evidence of record indicates 
that the veteran was a parachute pack assistant in service, 
which indicates that he was exposed to aircraft noise.  A 
June 1997 statement and a March 1998 VA treatment record 
report the veteran's history of ringing in his ears since 
service or a "long time ago," respectively.  No VA 
examination has been conducted for this claim.  In light of 
the evidence of noise exposure and a ruptured ear drum in 
service (See December 1969 VA examination record), and the 
veteran's history of tinnitus since service, the Board finds 
that a VA examination is needed to determine if a nexus 
exists between the veteran's tinnitus and service.  See 38 
U.S.C.A. § 5103A(d).   

Additionally, the Board notes that the veteran has not been 
provided the notice required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), for this claim.  This must be done. 

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be provided notice 
letter in connection with his claim for 
service connection for tinnitus.  The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claims; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA audiometric examination and 
obtain an opinion on whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's tinnitus is etiologically 
related to service.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


